Third District Court of Appeal
                                State of Florida

                         Opinion filed November 12, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D20-551
                         Lower Tribunal No. 2019-26581
                            & DOH No. 2019-0164

                                ________________


                                Ricardo Gende,
                                     Appellant,

                                         vs.

                            Department of Health,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the State
of Florida Department of Health.

      Ricardo Gende, in proper person.

      Sarah Young Hodges (Tallahassee), Chief Appellate Counsel, for appellee.


Before SCALES, HENDON and BOKOR, JJ.

      PER CURIAM.

      Affirmed.